DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–10, 12–17, and 19–22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawes et al. (US Pub. 2016/0360789) in view of Schuster et al. (US Pat. 6,131,570) and Bellinger (US Pub. 2015/0359263).
Independent claim 1: Hawes discloses an aerosol delivery device (abstract, “e-vapor apparatus”) comprising:
a cartridge (para. 40, “pod assembly”; 302; 2200) equipped with a heating element (306; 2215) and containing an aerosol precursor composition (para. 40, “vapor precursor”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating a flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition,” wherein the composition may include “natural or artificial flavors,” and which memory facet also explains how the commanded profile mentioned in para. 122 knows what the flavor is), the heating element being controllable to activate and vaporize components of the aerosol precursor composition (see para. 42 discussing the “vaporizer,” which is the clearly same as the heater given its heating function and, e.g., para. 122);
a temperature sensor (para. 93, “device sensors 2125 may include . . . an external pod temperature sensor”; para. 126, “pod sensor 2220 may include a heater temperature sensor”); and
a control component (2105) configured to direct power to the heating element to activate and vaporize components of the aerosol precursor composition (para. 122, “heater 2215 is actuated by the controller 2105”), the control component being configured to read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”) and control at least one functional element (para. 122, “heater 2215 is actuated by the controller 2105 and transfers heat to the vapor precursor in accordance with the commanded profile ( . . . temperature . . . )”), control of the at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may command the power supply 2110 to supply power to the heater in the pod based on a vaping profile”) based on the information indicating the flavor type stored within the memory of the cartridge (para. 122, “in accordance with the commanded profile ( . . . flavor),” where para. 40 explains that the aerosol precursor composition may include “natural or artificial flavors,” and para. 110 explains that the “CC-NVM” stores the “vapor precursor composition”) to provide an optimal temperature for the particular flavor (“optimal” is a subjective term here with breadth wide enough to encompass how Hawes manages the power and considers the temperature (whether as measured by a temperature sensor or approximated based on the power profile, discussed below); see para. 99, “controller 2105 matches an associated heating profile that is designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD operative coupled to the heating element, the RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the temperature of the heating element.
However, Schuster discloses an analogous apparatus having an RTD coupled to a heating element (col. 20, lns. 18–20, “the temperature of the coil is monitored by a platinum RTD, which is attached to the heating element”).
Schuster has minimal discussion of its RTD, but Bellinger further discloses a similar apparatus having an RTD (133) having a resistance that is variable and proportional to a temperature (para. 33, “electrical resistance in proportion”) of a heating element (132), the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element (para. 33, “electrical resistance in proportion”), and its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element (para. 30, “controller 120 can determine an average temperature of the heating element 132 based on a measured resistance”). Given the nature of RTDs, one of ordinary skill in the art would understand that the details of the RTD in Bellinger were either inherent to, or suitable for, the RTD of Schuster.
It would have been obvious to one of ordinary skill in the art to select the RTD taught by Schuster and Bellinger to be the temperature sensor implemented in Hawes given its suitability in the art. See MPEP § 2144.07, art recognized suitability for an intended purpose.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Primarily, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses any of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, i.e. a power level supplied to the heater (see the power profile example in para. 96, and see para. 122, “temperature (based on power profile)”). The disclosure of Hawes is inadequate to determine a clear meaning.
However, Bellinger discloses a similar apparatus with a control component (120) configured to control at least one functional element (heating element 132) in real time based on a determined temperature (para. 31, “monitors operation of the heating element”).
Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Independent claim 8: Hawes discloses a cartridge (para. 40, “pod assembly”; 302; 2200) detachably coupled to a control body (104) that is equipped with a control component (2105), the control body and the cartridge together forming an aerosol delivery device (abstract, “e-vapor apparatus”), the cartridge comprising:
a housing (see figs. 15–18) defining a reservoir configured to retain an aerosol precursor composition (para. 67, “second cap 314 may be regarded as the vapor precursor compartment”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating a flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition”); and
a heating element (306; 2215) configured to operate in an active mode in which the cartridge is coupled with the control body (evidenced by heating element 2215 of the cartridge being controlled by controller 2105 of the dispensing body 104, see para. 122), the heating element in the active mode being controllable by the control component to activate and vaporize components of the aerosol precursor composition (see para. 42 discussing the “vaporizer,” which is clearly the same as the heater given its heating function and, e.g., para. 122);
wherein the control component is configured to read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”), control of the at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may command the power supply 2110 to supply power to the heater in the pod based on a vaping profile”) based on the information indicating the flavor type stored within the memory of the cartridge (para. 122, “in accordance with the commanded profile ( . . . flavor),” where para. 40 explains that the aerosol precursor composition may include “natural or artificial flavors,” and para. 110 explains that the “CC-NVM” stores the “vapor precursor composition”) to provide an optimal temperature for the particular flavor (“optimal” is a subjective term here with breadth wide enough to encompass how Hawes manages the power and considers the temperature (whether as measured by a temperature sensor or approximated based on the power profile, discussed below); see para. 99, “controller 2105 matches an associated heating profile that is designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD operative coupled to the heating element, the RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the temperature of the heating element.
However, Schuster discloses an analogous apparatus having an RTD coupled to a heating element (col. 20, lns. 18–20, “the temperature of the coil is monitored by a platinum RTD, which is attached to the heating element”).
Schuster has minimal discussion of its RTD, but Bellinger further discloses a similar apparatus having an RTD (133) having a resistance that is variable and proportional to a temperature (para. 33, “electrical resistance in proportion”) of a heating element (132), the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element (para. 33, “electrical resistance in proportion”), and its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element (para. 30, “controller 120 can determine an average temperature of the heating element 132 based on a measured resistance”). Given the nature of RTDs, one of ordinary skill in the art would understand that the details of the RTD in Bellinger were either inherent to, or suitable for, the RTD of Schuster.
It would have been obvious to one of ordinary skill in the art to select the RTD taught by Schuster and Bellinger to be the temperature sensor implemented in Hawes given its suitability in the art. See MPEP § 2144.07, art recognized suitability for an intended purpose.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Primarily, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses any of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, i.e. a power level supplied to the heater (see the power profile example in para. 96, and see para. 122, “temperature (based on power profile)”). The disclosure of Hawes is inadequate to determine a clear meaning.
However, Bellinger discloses a similar apparatus with a control component (120) configured to control at least one functional element (heating element 132) in real time based on a determined temperature (para. 31, “monitors operation of the heating element”).
Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Independent claim 15: Hawes discloses a control body (104) detachably coupled to a cartridge (para. 40, “pod assembly”; 302; 2200) to form an aerosol delivery device (abstract, “e-vapor apparatus”), the cartridge being equipped with a heating element (306; 2215), and containing an aerosol precursor composition (para. 40, “vapor precursor”) having a particular flavor (para. 40, “natural or artificial flavors”) for which information indicating flavor type is stored within memory of the cartridge (2205B; para. 110, “stored information on the CC-NVM including . . . vapor precursor composition,” wherein the composition may include “natural or artificial flavors,” and which memory facet also explains how the commanded profile mentioned in para. 122 knows what the flavor is), the control body comprising:
a control component (2105) configured to direct power to the heating element to activate and vaporize components of the aerosol precursor composition (para. 122, “heater 2215 is actuated by the controller 2105”), read the information indicating the flavor type stored within the memory of the cartridge (para. 110, “controller 2105 may calibrate the e-vaping device using . . . the stored information on the CC-NVM including . . . vapor precursor composition”), and control at least one functional element including adjustment of the power to the heating element (para. 110 explains that “controller 2105 may command the power supply 2110 to supply power to the heater in the pod based on a vaping profile”) based on the information indicating the flavor type stored within the memory of the cartridge (para. 122, “in accordance with the commanded profile ( . . . flavor),” where para. 40 explains that the aerosol precursor composition may include “natural or artificial flavors,” and para. 110 explains that the “CC-NVM” stores the “vapor precursor composition”) to provide an optimal temperature for the particular flavor (“optimal” is a subjective term here with breadth wide enough to encompass how Hawes manages the power and considers the temperature (whether as measured by a temperature sensor or approximated based on the power profile, discussed below); see para. 99, “controller 2105 matches an associated heating profile that is designed for that particular pod,” where “designed for” clearly suggests a kind of optimization), wherein the optimal temperature is a temperature at which the particular flavor is provided in an inhalable state (para. 42, “a vapor”).
Hawes does not disclose an RTD operative coupled to the heating element, the RTD having a resistance that is variable and proportional to a temperature of the heating element, the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element, nor its control component being configured to measure the resistance of the RTD and therefrom determine the temperature of the heating element.
However, Schuster discloses an analogous apparatus having an RTD coupled to a heating element (col. 20, lns. 18–20, “the temperature of the coil is monitored by a platinum RTD, which is attached to the heating element”).
Schuster has minimal discussion of its RTD, but Bellinger further discloses a similar apparatus having an RTD (133) having a resistance that is variable and proportional to a temperature (para. 33, “electrical resistance in proportion”) of a heating element (132), the RTD also having a temperature coefficient of resistance that is invariable with respect to the temperature of the heating element (para. 33, “electrical resistance in proportion”), and its control component being configured to measure the resistance of the RTD and therefrom determine the resistance of the heating element (para. 30, “controller 120 can determine an average temperature of the heating element 132 based on a measured resistance”). Given the nature of RTDs, one of ordinary skill in the art would understand that the details of the RTD in Bellinger were either inherent to, or suitable for, the RTD of Schuster.
It would have been obvious to one of ordinary skill in the art to select the RTD taught by Schuster and Bellinger to be the temperature sensor implemented in Hawes given its suitability in the art. See MPEP § 2144.07, art recognized suitability for an intended purpose.
Hawes does not explicitly disclose its control component being configured to control at least one functional element in real time based on a determined temperature. Primarily, it’s unclear if the language in para. 122 is suggesting merely that the temperature is kept in accordance with the profile, or if a desired temperature is attempted to be achieved based on how a profile has been designed to achieve such a temperature. It’s unclear if Hawes uses of its many temperature sensors (para. 93, “power supply temperature sensor, an external pod temperature sensor,” para. 126, “pod sensor 2220 may include a heater temperature sensor”), or if it estimates a temperature based off of a power profile, i.e. a power level supplied to the heater (see the power profile example in para. 96, and see para. 122, “temperature (based on power profile)”). The disclosure of Hawes is inadequate to determine a clear meaning.
However, Bellinger discloses a similar apparatus with a control component (120) configured to control at least one functional element (heating element 132) in real time based on a determined temperature (para. 31, “monitors operation of the heating element”).
Given that determining a heater temperature (rather than merely estimating it based on a power profile) is known, one of ordinary skill in the art would have appreciated that it provides a more accurate picture of the temperature at the heating element.
Therefore, it would have been obvious to one of ordinary skill in the art to use the real time determined temperature to control the heating element of Hawes, as suggested by Bellinger, to more reliably achieve intended temperatures.
Claims 2, 9, and 16: Modified as per claims 1, 8, and 15 above, Bellinger discloses the RTD being integrated with the heating element (132, 133) and including an RTD element configured to produce heat to vaporize components of the aerosol precursor composition (para. 33).
	Claims 3, 10, and 17: Modified as per claims 1, 8, and 15 above, Bellinger discloses the RTD being formed of an element including Pt, Ti, Cu, or Ni, or at least one alloy thereof (para. 33).
	Claims 5, 12, and 19: Hawes does not explicitly disclose that control of the at least one functional element further includes output of the temperature for presentation by a remote display, and the aerosol delivery device further comprises a communication interface coupled to the control component and configured to enable wireless communication of the temperature to the remote display.
However, Bellinger discloses that control of the at least one functional element further includes output of the temperature for presentation by a remote display (154, para. 32), and the aerosol delivery device further comprises a communication interface coupled to the control component and configured to enable wireless communication of the temperature to the remote display (150, para. 32).
The advantage of this feature is that it can make it easier for a user to see the temperature of the device.
Therefore, it would have been obvious to one of ordinary skill in the art to add the remote display and communication interface of Bellinger to the aerosol delivery device of Hawes to make it easier for a user to see the temperature of the device.
	Claims 6, 13, and 20: Hawes does not explicitly disclose its control component being further configured to receive a temperature-based setting from a user interface, the control component being configured to direct the power to the heating element in accordance with the temperature-based setting.
However, Bellinger discloses its control component being further configured to receive a temperature-based setting from a user interface (para. 32), the control component being configured to direct the power to the heating element in accordance with the temperature-based setting (paras. 29 and 32).
It would have been obvious to one of ordinary skill in the art to add the temperature-based setting on a user interface of Bellinger to Hawes to give a user greater control over the vaporization.
The advantage of this feature is that it gives a user greater control over the vaporization.
	Claims 7, 14, and 21: Modified as per claims 6, 13, and 20 above, Bellinger discloses the user interface being a remote user interface (150, para. 32), and the aerosol delivery device further comprising a communication interface coupled to the control component and configured to enable wireless communication of the temperature-based setting from the remote user interface (para. 32).
Claim 22: Hawes modified by Schuster and Bellinger discloses a control body (Hawes: 2100) equipped with the control component (Hawes: 2105), wherein the RTD (Hawes: 2125, modified with the RTD taught by Schuster and Bellinger) is disposed within the control body (Hawes: see 2125 within 2100 in fig. 21) and operatively coupled to the heating element when the control body is engaged with the cartridge (Hawes: clearly suggested since the heating element 2215 is part of the pod 2200, and as per para. 93, 2125 may include an external pod temperature sensor).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ando (US Pub. 2006/0162441; discloses an RTD Rc and a heater Rh connected nearby and in parallel).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761